Title: To James Madison from João of Portugal, 23 August 1816 (Abstract)
From: João VI (of Portugal)
To: Madison, James


        § From João of Portugal. 23 August 1816, Palace of Rio de Janeiro. Dom João by the grace of god king of the United Kingdom of Portugal, and of Brazil, and Algarves within and beyond the sea, in Africa lord of Guinea, and the conquest, navigation, and commerce of Ethiopia, Arabia, and Persia, and of India etc. sends greetings to the United States of America, which he highly esteems and prizes. The significant proofs of JM’s particular interest, and which João returns, require that he inform JM of the betrothals of his daughters, Dona Maria Isabel Francisca with the Catholic king Fernando VII, and Dona Maria Francisca de Assis with the infante of Spain, Don Carlos Maria Isidro, assured that JM will receive this notice with the same pleasure that corresponds to the satisfaction João feels in JM’s fortunate occurrences and advantages. Written in the palace of Rio de Janeiro on 23 August of 1816.
      